                   Case 2:18-cv-01543-RAJ Document 15 Filed 10/26/18 Page 1 of 3




 1                                                          THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11                              WESTERN DISTRICT OF WASHINGTON
12                                        AT SEATTLE
13
14   BOMBARDIER INC.,
15                                                      No. 2:18-cv-1543 RAJ
16
                            Plaintiff,
17                                                      NOTICE OF APPEARANCE ON BEHALF
18   v.                                                 OF MITSUBISHI AIRCRAFT
19                                                      CORPORATION AMERICA, INC.
20   MITSUBISHI AIRCRAFT
21   CORPORATION, MITSUBISHI
22   AIRCRAFT CORPORATION
23
     AMERICA, INC., AEROSPACE
24
25   TESTING ENGINEERING &
26   CERTIFICATION INC., MICHEL
27   KORWIN-SZYMANOWSKI, LAURUS
28   BASSON, MARC-ANTOINE
29   DELARCHE, CINDY DORNÉVAL,
30   KEITH AYRE, AND JOHN AND/OR
31
32
     JANE DOES 1-88,
33
34                          Defendants.
35
36
37
     TO:      All Parties and Their Counsel of Record
38
39
              PLEASE TAKE NOTICE of the appearance in this litigation of Defendant Mitsubishi
40
41
     Aircraft Corporation America, Inc. by and through the undersigned counsel. Copies of all
42
43
     documents and pleadings in this litigation, with the exception of original process, are to be
44
45
     served on the undersigned counsel.
46
47
48
49
50
51

                                                                                      Perkins Coie LLP
     NOTICE OF APPEARANCE ON BEHALF OF MITSUBISHI                                1201 Third Avenue, Suite 4900
     AIRCRAFT CORPORATION AMERICA, INC.                                            Seattle, WA 98101-3099
     (NO. 2:18-CV-1543 RAJ) – 1                                                      Phone: 206.359.8000
     141756651.1                                                                      Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 15 Filed 10/26/18 Page 2 of 3




 1
 2
 3   DATED this 26th day of October 2018.         s/Jerry A. Riedinger             _
 4                                                Jerry A. Riedinger, WSBA No. 25828
 5
 6                                                s/Mack H. Shultz
 7                                                Mack H. Shultz, WSBA No. 27190
 8
 9                                                s/Mary Z. Gaston
10                                                Mary Z. Gaston, WSBA No. 27258
11
12
13                                                Perkins Coie LLP
14                                                1201 Third Avenue, Suite 4900
15                                                Seattle, WA 98101-3099
16                                                Telephone: 206.359.8000
17                                                Facsimile: 206.359.9000
18                                                E-mail: JRiedinger@perkinscoie.com
19                                                E-mail: MShultz@perkinscoie.com
20                                                E-mail: MGaston@perkinscoie.com
21
22                                                Attorneys for Defendant Mitsubishi Aircraft
23                                                Corporation America, Inc.
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51

                                                                              Perkins Coie LLP
     NOTICE OF APPEARANCE ON BEHALF OF MITSUBISHI                        1201 Third Avenue, Suite 4900
     AIRCRAFT CORPORATION AMERICA, INC.                                    Seattle, WA 98101-3099
     (NO. 2:18-CV-1543 RAJ) – 2                                              Phone: 206.359.8000
     141756651.1                                                              Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 15 Filed 10/26/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on October 26, 2018, I electronically filed the
 4
 5   foregoing NOTICE OF APPEARANCE with the Clerk of the Court using the CM/ECF system,
 6
 7   which will send notification of such filing to the email addresses indicated on the Court’s
 8
 9   Electronic Mail Notice List.
10
11
12            Dated this 26th day of October 2018     s/Mary Z. Gaston
13                                                    Mary Z. Gaston, WSBA No. 27258
14                                                    Perkins Coie LLP
15
     1                                                201 Third Avenue, Suite 4900
16
17
                                                      Seattle, WA 98101-3099
18                                                    Telephone: 206.359.8000
19                                                    Facsimile: 206.359.9000
20                                                    E-mail: mgaston@perkinscoie.com
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51

                                                                                        Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                        1201 Third Avenue, Suite 4900
     (NO. 2:18-CV-1543 RAJ)– 1                                                       Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     141756651.1                                                                        Fax: 206.359.9000
